Judgment, Supreme Court, New York County (Thomas A. Farber, J.), rendered May 26, 2007, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of six years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its rejection of defendant’s testimony, which was the basis of his agency defense. The undercover officer’s testimony disproved that defense and established defendant’s accessorial liability for the sale. Concur — Sweeny, J.P., Catterson, Moskowitz, Renwick and Richter, JJ.